DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warm et al. (WO 2016/142083).
In regards to claim(s) 1 and 3-5, Warm et al. discloses the claimed limitations including an occupant protection device comprising:
a lower panel (I) disposed on a front side of a knee of a seated occupant; and
an airbag device disposed on a front side of a lower end portion of the lower panel, in which the airbag device includes:
an airbag (40) that is deployed and inflated so as to rise from a lower side of the lower end portion of the lower panel to a back surface side of the lower panel to protect the knee of the occupant when inflation gas flows in;
an inflator (30) that supplies the inflation gas to the airbag;
a case (10) that accommodates the folded airbag and the inflator and has a protrusion opening that causes the airbag during inflation to protrude toward a lower end side (Reference is made to Figures 21-24 and Abstract); and
an airbag cover (50) that has a door portion (50a and/or 50b) covering the protrusion opening and pushed and opened by the airbag during the inflation and is held by the case, wherein the airbag device includes a blocking member (50b; door panel that covers the gap; Reference is made to Figures 23-24) that is disposed on an outer periphery on a back portion side of the lower end side of the airbag device and that rotates a tip end on a front portion side backward with a back portion side as a center of rotation by a pressing force of the inflated airbag and blocks a gap (S) between the lower end portion of the lower panel and the airbag device,
the lower end portion of the lower panel (I) includes:
a vicinity of a lower end of a vertical wall portion that extends obliquely forward and downward with a back surface side as a design surface (Reference is made to Figures 23-24); and
a flange portion (substantially horizontal portion of I) that extends forward from a bent portion disposed at the lower end of the vertical wall portion, and
an area on a lower surface side of the flange portion from a front edge of the flange portion to the bent portion is configured as a contact surface portion that contacts the rotating blocking member (Reference is made to Figure 24);
wherein the blocking member (50b) is formed by the door portion that is pushed by the airbag during the inflation and rotates backward and opens;
wherein the airbag cover includes door portions (50a and 50b) on the opening cover wall portion that covers the protrusion opening of the case that are pushed by the airbag during the inflation and opened on front (50a) and back sides (50b) by breaking a prearranged breakable portion (60) disposed at peripheral edges of the door portions, and in the door portions that open on the front and back sides, the door portion (50b) that opens to the back side is used as the blocking member (Reference is made to Figures 21-24);
wherein the prearranged breakable portion (60) is formed by intermittently disposing slits penetrating front and rear sides (perforations).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (US Publication 2017/0327071).
In regards to claim(s) 1-3, Maeda et al. discloses the claimed limitations including an occupant protection device (1) comprising: a lower panel (21) disposed on a front side of a knee of a seated occupant (Reference is made to Figures 1 and 5 and Paragraph 0028); and
an airbag device (3) disposed on a front side of a lower end portion of the lower panel, in which the airbag device includes:
an airbag (11) that is deployed and inflated so as to rise from a lower side of the lower end portion of the lower panel to a back surface side of the lower panel to protect the knee of the occupant when inflation gas flows in (Reference is made to Figure 5);
an inflator (12) that supplies the inflation gas to the airbag;
a case (13) that accommodates the folded airbag and the inflator and has a protrusion opening that causes the airbag during inflation to protrude toward a lower end side; and
an airbag cover (14) that has a door portion (16) covering the protrusion opening and pushed and opened by the airbag during the inflation and is held by the case, wherein the airbag device includes a blocking member (16A and/or 17) that is disposed on an outer periphery on a back portion side of the lower end side of the airbag device and that rotates a tip end on a front portion side backward with a back portion side as a center of rotation by a pressing force of the inflated airbag and blocks a gap (D1) between the lower end portion (21a) of the lower panel and the airbag device (Reference is made to Figures 3-6), the lower end portion of the lower panel includes:
a vicinity of a lower end of a vertical wall portion (21) that extends obliquely forward and downward with a back surface side as a design surface (Reference is made to Figures 1-6); and
a flange portion that extends forward from a bent portion disposed at the lower end of the vertical wall portion, and an area on a lower surface side of the flange portion from a front edge of the flange portion to the bent portion is configured as a contact surface portion that contacts the rotating blocking member (Reference is made to Figures 4-6);
wherein the door portion is disposed on the airbag cover so as to be pushed by the airbag during the inflation and rotate and open in a direction other than a back side (Reference is made to Figures 1-5), and the blocking member (17) is formed by a flexible flap member that is held by the case (Reference is made to Figure 3) in which a rotating tip end side (17a) is disposed on a lower surface side of the folded airbag, and an original portion side is disposed on a back surface side of the folded airbag (Reference is made to Figures 3-6);
wherein the blocking member is formed by the door portion (16A) that is pushed by the airbag during the inflation and rotates backward and opens (Reference is made to Figure 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616